          Case 1:19-cr-00099-DAK Document 1 Filed 09/19/19 Page 1 of 5
                                                                             1'("<'.l,1t,
                                                                               e>a 'I/&
                                                                                 ~;-ilfJ>,
                                                                                   , -0,<<)
JOHN W. HUBER. United States Attornev (#7226)             &;,-<?               J~      01,1}/~;,;
STEPHEN L. NELSON. Assistant United States Attornev (#9547) 4,.t-1~ ~ !I' ~Jc;(<S<:->.
STEWART M. YOUNG. Assistant United States Attornev (#14377)           1~ 1 ~                 ~b ~/i
THADDEUS J. MAY. Assistant United States Attorney (#11317)       o~'°             q½-~? 2t"5./~e>;,
Attornevs for the United States of America                          v)J:.      1..S"  '
111 South Main Street. Suite 1800                                        <-1~~ ' ~~
Salt Lake Citv. Utah 84111                                                  ',f         i$'»/4-
Te1enhone: (801) 325-3235
Facsimile: (801) 325-1440
stephen.nelson@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION

  UNITED STATES OF AMERICA,                       Case No.   2: Jtf m/i!.Z   PMW

         Plaintiff,                               CRIMINAL COMPLAINT

         vs.                                      Count 1: 21 U.S.C § 841(a)(l)-
                                                  Possession with Intent to Distribute
  KENNETH MICHAEL O'ROURKE,                       Methamphetamine

  Defendant
                                                              Paul M. Warner
                                                    United States Chief Magistrate Judge


       Before Paul M. Warner, United States Chief Magistrate Judge for the District of

Utah, appeared the undersigned, who on oath deposes and says:

                                       COUNT 1
                                 21 U.S.C. § 841(a)(1)
               (Possession with Intent to Distribute Methamphetamine)

       On or about September 18, 2019, in the Northern Division of the District ofUtah,

                             KENNETH MICHAEL O'ROURKE,

defendant herein, did knowingly and intentionally possesses with in~ent to distribute fifty

(50) grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II Controlled Substance, within the meaning of21 U.S.C. §

                                              1
         Case 1:19-cr-00099-DAK Document 1 Filed 09/19/19 Page 2 of 5



812; all in violation of 21 U.S.C. §§ 84l(a)(l) & 18 U.S.C. § 2, and punishable pursuant

to 21 U.S.C. § 841(b)(l)(B).




      This complaint is made on the basis of investigation consisting of the following:

   1. I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco-, Firearms and

      Explosives (ATF), United States Department of Justice, in Riverside, California. I

      have been a SA with ATF since April, 2013.

   2. As an ATF SA, I have completed the Federal Law Enforcement Training Center's

      Criminal Investigator Training Program and the ATF's Special Agent Basic

      Training. This training included preparation and execution of search and arrest

      warrants for federal firearms and narcotics law violations.

   3. Prior to becoming a SA with the ATF, I was a Supervisory Border Patrol Agent for

      the United States Border Patrol. Prior to my five years with the Border Patrol, I

      was a warranted Contracting Officer with the United States Air Force (USAF) for

      three years. For the previous five years, I was a USAF C-17 Pilot with over three

      hundred combat hours.

   4. During my career in the field, I have received training regarding narcotics

     , trafficking and firearm-related offenses. I have written and/or executed several

      search/arrest warrants for violations of federal and state laws. Pursuant to 18

      U.S.C. § 3051, I am empowered to enforce criminal laws of the United States. As

      a result of my training and experience as an A TF SA, I am familiar with federal

      laws including Title 21, United States Code, Section 841(a)(l), Possession with

                                            2
       Case 1:19-cr-00099-DAK Document 1 Filed 09/19/19 Page 3 of 5



   Intent to Distribute a Controlled Substance.


5. This affidavit does not contain all of the information known to your affiant but

   rather only those facts believed necessary to obtain an arrest warrant. I am

   familiar with the facts and circumstances set forth herein as a result of my personal

   participation in this investigation, as well as my review of official reports and

   records and conversations with other law enforcement officers as more fully

   described below. The facts in this affidavit come from my personal observations,

   my specialized training and experience, and information obtained from other

   agents and/or witnesses.


6. Based on the facts set forth in this affidavit, I believe that there is probable cause

   that Kenneth Michael O'ROURKE committed violations to include Possession

   With Intent to Distribute a Controlled Substance (methamphetamine), in violation

   of Title 21, United States Code, Section 841(a)(l).

7. On Wednesday, September 18, 2019, at approximately 1310 hours, Officer

   Bishop conducted a traffic stop at 3000 Adams Avenue on a 2002Honda Accord

   (UT Fl30LB) for a traffic violation. Upon making contact with the driver, and

   sole occupant of the vehicle, Kenneth Michael O'ROURKE, Officer Bishop

   observed signs of impairment. Agent Pearson of the Weber Morgan Narcotics

  . Strike Force (WMNSF) responded to assist and conduqt Standard Field Sobriety

   Tests (SFST). O'ROURKE refused to conduct SFSTs.

8. While Agent Pearson was explaining to O'ROURKE that he needed to conduct


                                           3
      Case 1:19-cr-00099-DAK Document 1 Filed 09/19/19 Page 4 of 5



   SFSTs to make sure he was safe to drive, he observed in plain view a small baggie

   that contained a white crystalline substance in the driver door handle. O'ROURKE

   was immediately placed under arrest.

9. While searching the vehicle (incident to arrest), a firearm, Ruger SR45, .45

   caliber, handgun, serial number 380-51223, was located in a gym bag that was in

   the front passenger seat. Also inside the same bag, officers located large quantities

   of a white crystalline substance and black tar substance. The white crystalline

   substance was identified as methamphetamine and the black-tar like substance as

   Heroin.

10. O'ROURKE invoked his right to remain silent and did not want to be interviewed.

   While being booked into the Weber County Jail, O'ROURKE advised jail deputies

   that he had consumed "1/5 of vodka" and "4 grams of heroin" 2 hours prior to

   being arrested.

11. Officer Bishop gave the narcotics to WMNSF Sgt. Michael Flint who transported

   them to the WMNSF for testing and booking. Adult Probation and Parole (AP&P)

   Agent Jordan Bonyai tested the white crystalline substance which field tested

   positive for methamphetamine, and weighed 104.4 grams. The black-tar

   substance, field tested positive for Heroin, and weighed 91. 7 grams.

12. In my training and experience, including interviews with scores of drug

   traffickers, I know that 104.4 grams of methamphetamine and 91. 7 grams of

   heroin are amounts of these substances consistent with an intent to distribute them

  . to other people. I also know that those trafficking in controlled substances often

                                          4
          Case 1:19-cr-00099-DAK Document 1 Filed 09/19/19 Page 5 of 5



       carry firearms to protect themselves while conducting drug transactions.

                                        CONCLUSION

   13. Based on the aforementioned facts, I believe that there is probable cause that

       Kenneth Michael O'ROURKE committed violations to include Possession With

      Intent to Distribute a Controlled Substance (methamphetamine ), in violation of

       Title 21, United States Code, Section 841(a)(l).

   14. I swear that this information is true and correct to the best of my knowledge,

       information, and belief. I further request a warrant for arrest be issued based upon

      the facts set forth herein.

      DATED this 19th day of September, 2019.




                                          Jefs~-;Woolley,
                                           -..........,...
                                                           Special Agent
                                          Bureau of Alcohol, Tobacco,
                                          Firearnis & Explosives

                                                 11,d..,
      Subscribed and sworn to before m e ~ ; : ; ~



                                          PAULM. WARNER
                                          United States Chief Magistrate Judge

APPROVED:




Assistant United States-Attorney


                                             5
